Appeal from a decision of the Workmen’s Compensation Board, filed December 15, 1972, which affirmed a decision of the Referee awarding compensation for a 10% schedule loss of the right foot and a 7%% schedule loss of the left foot. Claimant injured both feet when he tripped while at work. The Board of Consultants found “ a mild pffeet in dorsi flexion ” of the right foot equal to a 10% loss of use and “ a mild defect in plantar flexion” of the left foot equal to a 7%% loss of use, both permanent. The limitations in motion resulting from these -defects warrant a finding of partial loss of use. Moreover, the impartial specialist found a “ minimal partial disability of both feet * * * causally related to the patient’s occupation.” The acceptance by the board -of expert opinion as to the schedule losses was a proper exercise of its fact-finding power (Matter of Palermo v. Gallucd & Sons, 5 N Y 2d 529). Decision affirmed, with costs to the Workmen’s Compensation Board. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.